DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-16 directed to method non-elected without traverse.  Accordingly, claims 6-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
BEGIN EXAMINER’S AMENDMENT
In the claims:
Claims 6-16 are canceled.
END EXAMINER’S AMENDMENT

Reasons for Allowance
Claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, iner alia, a display panel, comprising: a first substrate; a second substrate, opposite to the first substrate, a liquid crystal layer, formed between the first substrate and the second substrate; a plurality of grooves having first grooves and second grooves, provided on the first substrate; and a black matrix layer deposited on the first substrate, the first grooves formed in the black matrix layer, a spacer, formed on the first substrate, and arranged between the first substrate and the second substrate, the spacer comprising a main spacer and a sub-spacer, the main spacer being higher than the sub-spacer, and the sub-spacer being located inside the groove, wherein the first substrate comprises a photoresist layer, the first grooves are covered by the photoresist layer, wherein the photoresist layer comprises a red photoresist layer, a green photoresist layer and a blue photoresist layer, the grooves being provided on the red photoresist layer and the green photoresist layer.
Claim 17 recites, inter alia, A display device, comprising a display panel, the display panel comprising: a first substrate; a second substrate, opposite to the first substrate; a liquid crystal layer, formed between the first substrate and the second substrate; a plurality of grooves having first grooves and second grooves, provided on the first substrate; and a black matrix layer deposited on the first substrate, the first grooves formed in the black matrix layer, a spacer, formed on the first substrate, and arranged between the first substrate and the second substrate, the spacer comprising a main spacer and a sub-spacer, the main spacer being bigger than the sub-spacer, and the sub-spacer being located inside the groove; wherein the first substrate comprises a photoresist layer, the first grooves are covered by the photoresist layer: wherein the photoresist layer comprises a red photoresist layer, a green photoresist layer and a blue photoresist layer, the grooves being provided on the red photoresist layer and the green photoresist layer.
None of the prior art of record alone or in combination discloses the claimed invention.
Kwak et al. (US 2010/0065850) discloses a display panel (see figure 3, for instance), comprising: a first substrate (101); a second substrate (200), opposite to the first substrate; a liquid crystal layer (800), formed between the first substrate (101) and the second substrate (200), a plurality of grooves having first grooves (indentation in element 181, see modified figure 3, below) and second grooves (indentation in surface of layer 162, see modified figure 3, below), provided on the first substrate (101), and a black matrix layer (181) deposited on the first substrate (101), the first grooves (indentation of 181, see modified figure 3, below) formed in the black matrix layer (181); a spacer (192, CS1), formed on the first substrate, and arranged between the first substrate (101) and the second substrate (200), the spacer comprising a main spacer (CS1) and a sub-spacer (192), the main spacer (CS1) being higher than the sub-spacer (192), and the sub-spacer (192) being located inside the groove (see figure 3)..
However, Kwak does not expressly disclose wherein the first substrate comprises a photoresist layer, the first grooves are covered by the photoresist layer: wherein the photoresist layer comprises a red photoresist layer, a green photoresist layer and a blue photoresist layer, the grooves being provided on the red photoresist layer and the green photoresist layer, nor would it have been obvious to do so in combination.
Claims 18-20 are allowed by virtue of dependency from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/12/2022